DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-11, 13-16, and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “a fixed part having a predetermined fixed position; a variable part that moves for changing a size of the portion of the flexible display positioned at the front side; a first sensor disposed at the fixed part and configured to detect a pressure applied to rear side of the electronic apparatus, a second sensor comprising a metal electrode part disposed at the variable part and configured to sense an approach of an object; and a controller configured to detect a first input to the rear side using the first sensor and the second sensor for controlling the size of the portion of the flexible display positioned at the front side based on a pressure corresponding to the first input satisfying a predetermined condition.”

Consider independent claim 10.  The prior art of record does not teach or render obvious “a first sensor configured to detect a pressure applied to a rear side of the 

Consider independent claim 23. The prior art of record does not teach or render obvious “a fixed part having a predetermined fixed position; a variable part that moves for changing a size of the portion of the flexible display positioned at the front side; 5Docket 2060-5923a first sensor configured to detect a pressure applied to a rear side of the electronic apparatus; a controller configured to detect a first input to the rear side using the first sensor for controlling the size of the portion of the flexible display positioned at the front side based on a pressure corresponding to the first input satisfying a predetermined condition, wherein the controller is further configured to provide information regarding 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                            

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624